In a condemnation proceeding, the claimant appeals from a final decree of the Supreme Court, Suffolk County, dated May 28, 1970, which awarded him $33,155 with interest at 4% from the date of vesting, October 11, 1967, up to and including July 25, 1969, and thereafter at the rate of 6%. By a prior decision on this appeal, the ease was remitted to the Special Term for rendition of a statement indicating the rationale and factual basis of its decision and the appeal was ordered held in abeyance in the interim (Matter of Inc. Vil. of Babylon [Honsberger], 36 A D 2d 768). Such statement has since been made. Final decree modified, on the law, by increasing the rate of interest awarded from 4% to 6% from the date of vesting. As so modified, final decree affirmed, with costs and disbursements to the Village of Babylon (Matter of City of New York [Manhattan Civic Center Area], 27 N Y 2d 518; Dormitory Auth. of State of N. Y. v. Simon, 37 A D 2d 852). Hopkins, Acting P. J., Munder, Martuscello, Latham and Christ, JJ., concur.